Citation Nr: 1621992	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  07-03 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right wrist synovitis.

2.  Entitlement to an initial rating in excess of 30 percent prior to January 15, 2008, and in excess of 40 percent thereafter for loss of sensation and weakness in the ulnar nerve of the right hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and her spouse

ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1999 to December 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2006 and August 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2007 the Veteran and her husband testified at a hearing before a Decision Review Officer at the RO.  Thereafter, in March 2011, the Veteran testified at a Board hearing before a Veterans Law Judge who has since retired from the Board.  Transcripts from both hearings have been associated with the record.  

The Board notes that veterans are normally offered the opportunity to have another hearing when the Veterans Law Judge who held his/her first hearing is not available to decide the claim after remand.  However, as the Veteran has withdrawn her appeal, no further action in this regard is necessary.  

The issues of entitlement to a total disability rating based on individual unemployability (TDIU) and entitlement to an extension of a temporary total disability rating for convalescence were remanded in April 2011 along with the issues currently on appeal.  Following development conducted pursuant to the Board's remand, the AOJ granted a TDIU rating in a March 2013 rating decision.  Additionally, while the Board remanded the issue of entitlement to an extension of a temporary total disability rating for convalescence for the issuance of a statement of the case, it appears that in June 2010, prior to the Board's 2011 decision, the RO readjudicated the Veteran's claim and granted the extension of benefits; the Veteran did not appeal that decision.  As the issues on appeal have been granted, they are no longer before the Board.  Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

This appeal was processed using the electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems.


FINDING OF FACT

In December 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of appeal by the Veteran have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may 
be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  In December 2015, prior to the promulgation of a decision in the appeal, the Veteran withdrew her appeal, which, at this time, includes only the two issues listed on the title page of this decision.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the pending appeal and it is dismissed.


ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


